Sup. Ct. N. J. [Certiorari granted, 502 U. S. 977.] Case restored to calendar for reargument during the April session. The parties are requested to simultaneously file with the Clerk of this Court and serve upon the parties, on or before 3 p.m., Friday, April 10, 1992, supplemental briefs addressing the following questions:
“1. Should the Court overrule ASARCO Inc. v. Idaho State Tax Comm’n, 458 U. S. 307 (1982), and F. W. Woolworth Co. v. Taxation and Revenue Dept. of New Mexico, 458 U. S. 354 (1982)?
“2. If ASARCO and Woolworth were overruled, should the decision apply retroactively?
“3. If ASARCO and Woolworth were overruled, what constitutional principles should govern state taxation of corporations doing business in several states?”
Replies thereto, if any, are to be filed with the Clerk and served upon the parties on or before noon, Friday, April 17, 1992. The views of amici curiae are invited.